DISMISS; and Opinion September 25, 2013.




                                                              In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                    No. 05-13-00422-CR

                                        THE STATE OF TEXAS, Appellant

                                                                 V.

                                           ALBERT G. HILL III, Appellee

                              On Appeal from the 204th Judicial District Court
                                           Dallas County, Texas
                                   Trial Court Cause No. F11-00181-Q

                                          MEMORANDUM OPINION
                                    Before Justices Bridges, Fillmore, and Lewis

          Appellant, the State of Texas, has filed a motion to dismiss the appeal. The motion is

signed by the attorney representing the State. The Court GRANTS the motion and ORDERS

that the appeal be DISMISSED and this decision be certified below for observance. 1 See TEX.

R. APP. P. 42.2(a).


                                                                        PER CURIAM
Do Not Publish
TEX. R. APP. P. 47

130422F.U05

1
 The appeals in cause nos. 05-13-00421-CR, 05-013-00423-CR, 05-13-00424-CR, and 05-13-00425-CR, all styled The State of Texas v. Albert
G. Hill, III, remain pending before the Court.